


EXHIBIT 10.2
EXECUTION COPY




Amended and Restated Term Note
 
$
5,800,000


Date:
December 17, 2012





Promise to Pay. On or before January 1, 2017, for value received, Platinum
Energy Solutions, Inc., a Nevada corporation ("Borrower"), promises to pay to
ICON Agent, LLC, a Delaware limited liability company whose address is 3 Park
Avenue, 36th Floor, New York, NY 10016 (as agent for the Lender, the “Agent”),
for the benefit of ICON ECI FUND FIFTEEN, L.P., a Delaware limited partnership,
whose address is c/o ICON Agent, LLC, 3 Park Avenue, 36th Floor, New York, NY
10016 (the "Lender"), or order, in lawful money of the United States of America,
the sum of Five Million Eight Hundred Thousand Dollars ($5,800,000) or so much
thereof as may be advanced and outstanding, plus interest on the unpaid
principal balance at the rate or rates set forth in the Credit Agreement, which
interest is assessed on the unpaid principal balance of this Note as outstanding
from time to time, commencing on the date hereof, and at the Agent's option at
the rate of 3.00% per annum above the applicable note rate(s) upon the
occurrence of any default under this Note, whether or not Agent elects to
accelerate the maturity of this Note, from the date such increased rate is
imposed by Agent.


Definitions. As used in this Note, the following term has the following meaning:


“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated of even date herewith by and among Borrower, Platinum Pressure Pumping,
Inc., the Lenders named therein and ICON Agent, LLC, as agent for the Lenders,
as the same may be amended and/or restated from time to time and in effect.


Interest Accruals. Interest will be computed on the unpaid principal balance
from the date of each borrowing, computed on the basis of the actual number of
days elapsed in a year of 360 days.


Payment. Until maturity, the Borrower will pay consecutive monthly installments
of interest only commencing January 1, 2013, and continuing on the same day of
each month thereafter. On the Termination Date, all outstanding principal and
accrued unpaid interest shall be due and payable.


The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Agent at the
Agent's address above or at such other place as the Agent may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day. Payments shall be allocated among principal, interest
and fees at the discretion of the Agent unless otherwise agreed or required by
applicable law. Acceptance by the Agent of any payment that is less than the
payment due at that time shall not constitute a waiver of the Agent's right to
receive payment in full at that time or any other time.


Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulate that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Agent or, if billed, within the time
specified.


Credit Facility. Reference is hereby made to the Credit Agreement for
provisions, limitations, and procedures concerning availability of funds under
this Note. The aggregate principal amount of debt evidenced by this Note is the
amount reflected from time to time in the records of the Agent. Once repaid, any
amount borrowed under this Note may not be re-borrowed. Capitalized terms that
are used but not defined herein, are used as defined in the Credit Agreement.


Events of Default/Acceleration. The occurrence of any of the events set forth in
Section 7.1 of the Credit Agreement shall constitute an Event of Default under
this Note. If the Event of Default is a non-payment or non-monetary default that
can be cured, Agent agrees to provide written notice of such default to Borrower
and Borrower will have thirty (30) days (from its receipt of the default notice)
to cure such default. Upon the expiration of such cure period for such
non-monetary or non-payment defaults and for all other defaults, this Note shall
become due immediately upon such occurrence without further notice, at the
Agent's option.






--------------------------------------------------------------------------------




Interest After Default. Upon the occurrence of an Event of Default which has not
been cured after the expiration of all applicable cure periods, including
failure to pay upon final maturity, Agent, at its option, and if permitted under
applicable law, may do one or both of the following: (a) increase the applicable
interest rate on this Note 3.00 percentage points, and (b) add any unpaid
accrued interest to principal and such sum will bear interest therefrom until
paid at the rate provided in this Note (including any increased rate). The
interest rate will not exceed the maximum rate permitted by applicable law.


Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise and any applicable cure period for a non-payment or non-monetary
default, if applicable, has expired, the Agent shall have all of the rights and
remedies set forth in the Credit Agreement and other Related Documents.


Waivers. The Agent may waive or delay enforcing any of its rights without losing
them. Any waiver affects only the specific terms and time period stated in the
waiver. No modification or waiver of any provision of this Note is effective
unless it is in writing and signed by the Person against whom it is being
enforced.


Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Agent in
any state or federal court located in New York County, New York, as the Agent in
its sole discretion may elect. By the execution and delivery of this Note,
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
Borrower waives any claim that the State of New York is not a convenient forum
or the proper venue for any such suit, action or proceeding.


Miscellaneous. In any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of a
Borrower under this Note would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Borrower's liability
under this Note, then, notwithstanding any other provision of this Note to the
contrary, the amount of such liability shall, without any further action by such
Borrower or the Agent, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding.
This Note binds the Borrower and its respective successors, and benefits the
Agent and the Lender, and each of their successors and assigns. Any reference to
the Lender includes any holder of this Note. This Note is subject to the Credit
Agreement to which reference is hereby made for a more complete statement of the
terms and conditions under which the loan evidenced hereby is made and is to be
repaid. The terms and provisions of the Credit Agreement are hereby incorporated
and made a part hereof by this reference thereto with the same force and effect
as if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this Note shall be in writing and delivered to the intended party as provided
in the Credit Agreement. This Note and the other Related Documents embody the
entire agreement among the Borrower, the Agent and the Lender regarding the
terms of the loan evidenced by this Note and supercede all oral statements and
prior writings relating to that loan. No delay on the part of the Agent in the
exercise of any right or remedy waives that right or remedy. No single or
partial exercise by the Agent of any right or remedy precludes any other future
exercise of it or the exercise of any other right or remedy. No waiver or
indulgence by the Agent of any default is effective unless it is in writing and
signed by the Agent, nor shall a waiver on one occasion bar or waive that right
on any future occasion. The rights of the Agent under this Note and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Agent may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Agent. If any
provision of this Note cannot be enforced, the remaining portions of this Note
shall continue in effect. The Borrower agrees that the Agent may provide any
information or knowledge the Agent may have about the Borrower or about any
matter relating to this Note or the Related Documents to any of Agent's
Subsidiaries or Affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Lender may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Agent.


Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Agent from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower's identity as may be requested by the
Agent at any time to enable the Agent to verify Borrower's identity or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.






--------------------------------------------------------------------------------




USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When the
Borrower opens an account, ifCH01




289371.1{00166865.DOC; 2}


Borrower is an individual, the Agent will ask for Borrower's name, taxpayer
identification number, residential address, date of birth, and other information
that will allow the Agent to identify Borrower, and if any Borrower is not an
individual, the Agent will ask for Borrower's name, taxpayer identification
number, business address, and other information that will allow the Agent to
identify Borrower. The Agent may also ask, if Borrower is an individual, to see
Borrower's driver's license or other identifying documents, and if Borrower is
not an individual, to see Borrower's legal organizational documents or other
identifying documents.


WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM AGENT IN ANY
LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.


JURY WAIVER. BORROWER AND THE AGENT, ON BEHALF OF ITSELF AND THE LENDER (BY ITS
ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN BORROWER AND THE
AGENT OR THE LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER
TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.


Amendment and Restatement. This Note, the Note dated of even date herewith (the
“Fund 14 Note”) made by Borrower to ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE
FUND FOURTEEN, L.P. and the Note dated of even date herewith (the “Hardwood
Note”) made by Borrower to HARDWOOD PARTNERS, LLC are given in substitution for,
and amend and restate in their entirety, and as so amended and restated
supersede, that certain Revolving Note dated December 28, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Original Note”) in the original principal amount of up to $15,000,000, which
Original Note is being delivered to Borrower for cancellation. This Note is not
in payment, novation, satisfaction or cancellation of any portion of the
Original Note, or of the indebtedness evidenced and secured thereby, and such
indebtedness is hereby ratified and confirmed by Borrower, as amended hereby. It
is expressly understood and agreed that this Note, the Fund 14 Note and the
Hardwood Note are given to amend and restate the terms of the Original Note, and
that no part of the indebtedness evidenced by the Original Note shall be
discharged, cancelled or impaired by the execution and delivery of this Note,
the Fund 14 Note or the Hardwood Note.
 
 
 
Borrower:
Address:
2100 West Loop South, Suite 1400
Houston, TX 77027
 
Platinum Energy Solutions, Inc.
 
 
 
By:
/s/ J. Clarke Legler, II
 
 
 
 
J. Clarke Legler, II
CFO
 
 
 
 
Printed Name
Title
 
Date Signed:
December 17, 2012









[SIGNATURE PAGE - FUND 15 NOTE]


